DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
It is noted that applicant has not responded or amended to claims with respect to the claim interpretation in paragraph 2 of the previous office action.  Therefor claims 1 and 14 are interpreted as positively reciting the toilet as part of the device because each claim recites “a tube coupled to and extending from the housing to a bowl of the toilet.”  This does not change the grounds of the prior art rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Her (5,850,638) in view of Smith (4,375,704).
Her ‘638 discloses a toilet ventilation system comprising a toilet (10) with a bowl (12), a seat (16) and a tank (20), a filter housing (32) with an interior, a coupler (34) with a hook for receiving a rim of the tank to mount the housing, an outlet vent on the housing, a scented filter and a vacuum pump within the filter housing interior, a U-shaped inlet pipe (22) with a plurality of apertures (26) attached to the bottom of the seat, a tube (36) connecting the inlet pipe with the filter housing, and a switch (38) electrically coupled to the housing via a wire (40), wherein odors are removed from the bowl and transported from the inlet pipe, through the tube, and through the filter housing (see figures, col. 4, line 8 to col. 5, line 4).  The filter is inherently capable of absorbing at least some odor because of gas/vapor contact with its solid surface.  The switch includes a spring-biased button that can be considered to be a slide-switch (col. 5, lines 5-15).
The instant claims differ from the disclosure of Her ‘638 in that the inlet pipe fastener includes an adhesive with a cover strip.  Smith ‘704 discloses a toilet seat sealing strip (39) fasted to the seat using a pressure sensitive adhesive that is covered with a paper strip prior to installation (see figures 2, 3, col. 3, lines 25-39).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the fastener of Her ‘638 by using the adhesive and paper strip of Smith ‘704 in order to provide an easy-to-use connection arrangement that does not require the application of adhesive or mechanical connection pieces.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Her ‘638 in view of Smith ‘704 as applied to claim 1 above, and further in view of Damianoe et al. (7,823,227).
Her ‘638 in view of Smith ‘704 discloses all of the limitations of the claim except that the vent opening is in a top of the housing.  Damianoe et al. ‘227 disclose a toilet odor removal device including a filter housing with a top vent outlet (see 122, 128 in figure 3, col. 5, lines 53-59).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the housing of the primary references by orienting it with a top vent based on space constraints, design choice, and to allow easy access to the filter housing.
Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Her ‘638 in view of Smith ‘704 as applied to claim 1 above, and further in view of Ellinger (2007/0256219 A1).
Her ‘638 in view of Smith ‘704 discloses all of the limitations of the claims except that the housing and vent opening are rectangular with the filter between the pump and the vent, and that the filter includes activated charcoal, silica, and/or zeolite.  Ellinger ‘219 discloses a toilet odor removal device comprising a rectangular filter housing (10) with a rectangular vent (42), a charcoal filter (46), a fan (44), and a fragrance filter (48) disposed between the fan and the vent (see figures, paragraph 63).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the filter of the primary references by using the charcoal filter of Ellinger ‘219 in order to provide permanent odor removal, and to orient the filter either upstream or downstream of the fan as long as it functions to purify or add fragrance to the gas.  The shape of the housing is considered to be an obvious design choice and one skilled in the art would understand that a rectangular housing is simple and inexpensive to manufacture and allows for a large cross-sectional area for gas flow.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Her ‘638 in view of Smith ‘704 as applied to claim 1 above, and further in view of Jones (2006/0277671 A1).
Her ‘638 in view of Smith ‘704 discloses all of the limitations of the claim except that the vent includes a grate that can be removed for accessing the housing interior.  Jones ‘671 discloses a toilet odor removal device comprising a filter housing (22) that includes a vented cover (60) that is treaded to the housing (see figures 1, 3, abstract, paragraph 21) and allows access to the housing interior.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the outlet of the primary references by using the removal grate cover of Jones ‘671 in order to provide a simple means for allowing access to the housing interior for filter removal and replacement.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Her ‘638 in view of Damianoe et al. ‘227, Ellinger ‘219, Smith ‘704, and Jones ‘671.
Her ‘638 discloses all of the limitations of the claim except that the vent opening is on top of the housing, the housing and opening are rectangular, the filter includes activated charcoal, silica and/or zeolite and is between the pump and vent, the fastener includes adhesive and a strip, and the vent includes a grate and is removable for housing access.  Each of the deficiencies is disclosed in the listed secondary references as discussed in paragraphs 6, 8, 10 and 12 above.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the toilet odor filter arrangement of Her ‘638 to include each of the elements not disclosed for the reasons also discussed in paragraphs 6, 8, 10 and 12.
Response to Arguments
Applicant's arguments filed July 7, 2022 have been fully considered but they are not persuasive.  Applicant argues that none of the cited prior art (in particular Smith ‘704) discloses a fastener coupled to the pipe, the fastener configured for selectively coupling to the seat of the toilet wherein the fastener is configured for coupling the pipe to the seat of the toilet, wherein the fastener comprises an adhesive.  The examiner disagrees and maintains the rejection over the same prior art.  Since Her ‘638 does not disclose what type of fastener is used to attach the pipe to the toilet seat, the examiner uses the Smith patent to show the use of adhesive to attach an element to a toilet seat.  In particular, Smith discloses a seal (39) that is attached to the toilet seat using a “pressure sensitive adhesive face which is covered with a paper strip.  Thus, in installing the sealing strip, the same is cut to the proper length to conform to the extend of the underside of the seat and then the paper is peeled off and the adhesive face of the sealing strip is placed on the underside of the seat and the strip is pressed onto the seat” (col. 3, lines 33-39).  It is maintained that one having ordinary skill in the art at the time of the invention would have known to use the teaching of the adhesive strip of Smith ‘704 as a motivation for attaching an element to the underside of the toilet seat without needing screws or other mechanical fasteners.  The examiner acknowledges that the seal of Smith is not a pipe with apertures and attached to the tube, however only the teaching of an adhesive fastener is relied on to make obvious the claim limitations. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161. The examiner can normally be reached Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl